                              Case 19-12502-LSS             Doc 308       Filed 01/21/20        Page 1 of 9



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE


             In re:                                                       Chapter 11

             BUMBLE BEE PARENT, INC., et al.,1                            Case No. 19-12502 (LSS)

                                                Debtors.                  (Jointly Administered)


                           NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                             FOR HEARING ON JANUARY 23, 2020 AT 1:30 P.M. (ET) 3

             Location:         UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
                               DELAWARE, 824 N. MARKET STREET, 6TH FLOOR, COURTROOM
                               NO. 1, WILMINGTON, DELAWARE 19801

             CONTESTED MATTERS GOING FORWARD

             1.       Debtors’ Motion for Entry of Orders (I) (A) Approving Bidding Procedures for the Sale of
                      All or Substantially All of the Debtors’ Assets, (B) Authorizing and Approving Entry Into
                      the Stalking Horse APA, (C) Approving the Designation of the Stalking Horse Bidder, (D)
                      Approving Bid Protections, (E) Scheduling a Sale Hearing and Objection Deadlines With
                      Respect to the Sale, (F) Scheduling an Auction, (G) Approving the Form and Manner of
                      Notice of the Sale Hearing and Auction, (H) Approving Contract Assumption and
                      Assignment Procedures, and (I) Granting Related Relief; and (II) (A) Approving the
                      Stalking Horse Agreement; (B) Approving the Sale to the Stalking Horse Bidder (or
                      Backup Bidder) of Substantially All of the Purchased Assets of the Debtors, Pursuant to
                      Section 363 of the Bankruptcy Code Free and Clear of All Liens, Claims, Interests, and
                      Encumbrances; (C) Approving the Assumption and Assignment of Certain Executory
                      Contracts and Unexpired Leases Pursuant to Section 365 of the Bankruptcy Code; (D)
                      Authorizing the Debtors to Consummate Transactions Related Thereto; and (E) Granting
                      Related Relief [D.I. 31, 11/21/19]

                      Sale Response Deadline:                              January 10, 2020 at 4:00 p.m. (ET)
                                                                           [Extended until January 21, 2020 at 3:00 p.m.
                                                                           (ET) for the Official Committee of
                                                                           Unsecured Creditors, with permission from
                                                                           the Court]

             1
                The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC (0146);
             Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-captioned Debtors
             is 280 Tenth Avenue, San Diego, CA 92101.

             2
                  Amended items appear in bold.

             3
                  Please be advised that the hearing will be held on the 6th Floor, in Courtroom No. 1.



25872363.4
                     Case 19-12502-LSS       Doc 308      Filed 01/21/20   Page 2 of 9




             Sale Responses Received:                     See Exhibit A attached hereto

             Cure/Assignment Response Deadline:           January 16, 2020 at 4:00 p.m. (ET)

             Cure/Assignment Responses Received:          See Exhibit B attached hereto

             Related Documents:

                A.      Notice of Motion [D.I. 76, 11/25/19]

                B.      Declaration of Eric Winthrop in Support of Motion [D.I. 162, 12/18/19]

                C.      Order (A) Approving Bidding Procedures for the Sale of All or Substantially
                        All of the Debtors’ Assets, (B) Authorizing and Approving Entry Into the
                        Stalking Horse APA, (C) Approving the Designation of the Stalking Horse
                        Bidder, (D) Approving Bid Protections, (E) Scheduling a Sale Hearing and
                        Objection Deadlines with Respect to the Sale, (F) Scheduling an Auction, (G)
                        Approving the Form and Manner of Notice of the Sale Hearing and Auction,
                        (H) Approving Contract Assumption and Assignment Procedures, and (I)
                        Granting Related Relief [D.I. 171, 12/19/19]

                D.      Notice of Bidding Procedures, Auction Date, and Sale Hearing [D.I. 176,
                        12/19/19]

                E.      Notice of Potential Assumption and Assignment of Certain Executory
                        Contracts and Unexpired Leases and Proposed Cure Amounts [D.I. 206,
                        1/2/20]

                F.      Affidavit of Publication [D.I. 208, 1/2/20]

                G.      Notice of Partial Withdrawal of Notice of Potential Assumption and
                        Assignment of Certain Executory Contracts and Unexpired Leases and
                        Proposed Cure Amounts [D.I. 275, 1/14/20]

                H.      Notice of Partial Withdrawal of Notice of Potential Assumption and
                        Assignment of Certain Executory Contracts and Unexpired Leases and
                        Proposed Cure Amounts [D.I. 299, 1/21/20]

                I.      Declaration of Matthew Braun in Support of Entry of Order (A) Approving the
                        Stalking Horse Agreement; (B) Approving the Sale to the Stalking Horse
                        Bidder of Substantially All of the Purchased Assets of the Debtors Pursuant to
                        Section 363 of the Bankruptcy Code Free and Clear of All Liens, Claims,
                        Interests, and Encumbrances; (C) Approving the Assumption and Assignment
                        of Certain Executory Contracts and Unexpired Leases Pursuant to Section 365
                        of the Bankruptcy Code; (D) Authorizing the Debtors to Consummate
                        Transactions Related to the Above; and (E) Granting Other Relief [D.I. 300,
                        1/21/20]
25872363.4


                                                      2
                      Case 19-12502-LSS      Doc 308      Filed 01/21/20    Page 3 of 9



                 J.      Declaration of Kent McNeil in Support of Entry of Order (A) Approving the
                         Stalking Horse Agreement; (B) Approving the Sale to the Stalking Horse
                         Bidder of Substantially All of the Purchased Assets of the Debtors Pursuant to
                         Section 363 of the Bankruptcy Code Free and Clear of All Liens, Claims,
                         Interests, and Encumbrances; (C) Approving the Assumption and Assignment
                         of Certain Executory Contracts and Unexpired Leases Pursuant to Section 365
                         of the Bankruptcy Code; (D) Authorizing the Debtors to Consummate
                         Transactions Related to the Above; and (E) Granting Other Relief [D.I. 301,
                         1/21/20]

                 K.      Debtors’ Omnibus Reply in Support of the Sale Motion [D.I. 302, 1/21/20]

                 L.      Debtors’ Motion for Entry of an Order Granting the Debtors Leave and
                         Permission to File Debtors’ Omnibus Reply in Support of Sale Motion [D.I.
                         303, 1/21/20]

                 M.      Declaration of Jerry Chong-Yih in Support of Entry of Order
                         (A) Approving the Stalking Horse Agreement; (B) Approving the Sale to
                         the Stalking Horse Bidder of Substantially All of the Purchased Assets of
                         the Debtors Pursuant to Section 363 of the Bankruptcy Code Free and
                         Clear of All Liens, Claims, Interests, and Encumbrances; (C) Approving
                         the Assumption and Assignment of Certain Executory Contracts and
                         Unexpired Leases Pursuant to Section 365 of the Bankruptcy Code; (D)
                         Authorizing the Debtors to Consummate Transactions Related to the
                         Above; and (E) Granting Other Relief [D.I. 307, 1/21/20]

              Status:    The Debtors have reached a resolution with the Committee to resolve the
                         Committee’s anticipated objection to the Motion. A term sheet outlining
                         the principal terms of the resolution will be filed with the Court in
                         advance of the hearing. The current status of other objections to the Motion
                         are as set forth on Exhibits A and B attached hereto. This matter is going
                         forward.

         2.   Debtors’ Motion for Entry of an Order (I) Confirming the Debtors’ Authority to Continue
              Certain Prepetition Incentive Compensation Programs in the Ordinary Course; (II)
              Approving Key Employee Incentive Program; and (III) Granting Related Relief [D.I. 183,
              12/20/19]

              Response Deadline:                          January 3, 2020 at 4:00 p.m. (ET)

              Responses Received:

                 A.      Objection of the United States Trustee [D.I. 204, 12/31/19]

                 B.      Objection of the Official Committee of Unsecured Creditors [Sealed Version
                         D.I. 209, 1/3/20; Redacted Version D.I. 211, 1/3/20]



25872363.4


                                                      3
                  Case 19-12502-LSS      Doc 308      Filed 01/21/20   Page 4 of 9



             C.      Declaration of David Orlofsky in Support of the Debtors’ Motion for Entry of
                     an Order (I) Confirming the Debtors’ Authority to Continue Certain Prepetition
                     Incentive Compensation Programs in the Ordinary Course; (II) Approving Key
                     Employee Incentive Program; and (III) Granting Related Relief [D.I. 236,
                     1/7/20]

             D.      Declaration of Jan Tharp in Support of the Debtors’ Motion for Entry of an
                     Order (I) Confirming the Debtors’ Authority to Continue Certain Prepetition
                     Incentive Compensation Programs in the Ordinary Course; (II) Approving Key
                     Employee Incentive Program; and (III) Granting Related Relief [Sealed
                     Version D.I. 237, 1/7/20; Redacted Version D.I. 238, 1/7/20]

             E.      Debtors’ Omnibus Reply in Support of Motion for Approval of Their Annual
                     Incentive and Key Employee Incentive Plans [Sealed Version D.I. 239, 1/7/20;
                     Redacted Version D.I. 240, 1/7/20]

             F.      Notice of Filing of (I) List of AIP Participants and AIP Payments and (II)
                     Partially Unsealed List of KEIP Participants and KEIP Awards [D.I. 248,
                     1/9/20]

             G.      [SEALED] Exhibit A to Notice of Filing of (I) List of AIP Participants and
                     AIP Payments and (II) Partially Unsealed List of KEIP Participants and KEIP
                     Awards [D.I. 249, 1/9/20]

             H.      Order Granting the Debtors Leave and Permission to File Omnibus Reply in
                     Support of Motion for Approval of Their Annual Incentive and Key Employee
                     Incentive Plans [D.I. 253, 1/10/20]

             I.      Order Granting the Motion of the Official Committee of Unsecured Creditors
                     to File the Objection of Official Committee of Unsecured Creditors to the
                     Debtors’ Motion for Entry of an Order (I) Confirming the Debtors’ Authority
                     to Continue Certain Prepetition Incentive Compensation Programs in the
                     Ordinary Course; (II) Approving Key Employee Incentive Program; and (III)
                     Granting Related Relief [D.I. 254, 1/10/20]

             J.      Order, Pursuant to Section 107(b) of the Bankruptcy Code, Bankruptcy Rule
                     9018 and Local Rule 9018-1, (I) Authorizing the Debtors to File Under Seal
                     Their Omnibus Reply to Debtors’ Objections to Debtors’ Motion for an Order
                     Approving the Debtors’ Annual Incentive Compensation and Key Employee
                     Incentive Programs; and (II) Directing Parties to Redact Confidential
                     Information [D.I. 255, 1/10/20]




25872363.4


                                                  4
                          Case 19-12502-LSS      Doc 308       Filed 01/21/20   Page 5 of 9



                     K.      Order (I) Confirming the Debtors’ Authority to Continue Certain Prepetition
                             Incentive Compensation Programs in the Ordinary Course; (II) Approving Key
                             Employee Incentive Program; and (III) Granting Related Relief [D.I. 298,
                             1/21/20]

                  Status:    A resolution has been reached with the Committee regarding this matter,
                             as well as the sale motion (Agenda Item No. 1 above), in light of which this
                             matter is not going forward. The Debtors are not seeking an additional
                             order with respect to this matter at this time.


         Dated:    January 21, 2020                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                   Wilmington, Delaware
                                                   /s/ Pauline K. Morgan
                                                   Pauline K. Morgan (No. 3650)
                                                   Ryan M. Bartley (No. 4985)
                                                   Ashley E. Jacobs (No. 5635)
                                                   Elizabeth S. Justison (No. 5911)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 571-6600
                                                   Facsimile: (302) 571-1253

                                                   -and-

                                                   PAUL, WEISS, RIFKIND, WHARTON &
                                                   GARRISON LLP
                                                   Alan W. Kornberg
                                                   Kelley A. Cornish
                                                   Claudia R. Tobler
                                                   Christopher Hopkins
                                                   1285 Avenue of the Americas
                                                   New York, New York 10019
                                                   Telephone: (212) 373-3000
                                                   Facsimile: (212) 757-3990

                                                   Co-Counsel to the Debtors and Debtors in Possession




25872363.4


                                                           5
                                        Case 19-12502-LSS        Doc 308      Filed 01/21/20    Page 6 of 9


                                                                  EXHIBIT A

                                                       GENERAL SALE RESPONSES

             Docket   Date
                                Respondent                                    Response/Status
             No.      Filed
                              Trent Jason v. Bumble Bee Foods, LLC
   1.        Informal 12/6/19 (Adv. No. 19-51146, Docket No. 1)               This matter is going forward.
                              Complaint filed by pro se complaint

   2.        257      1/10/20 Anova Holding USA, LLC                          This objection has been withdrawn.

                                                                              This matter is going forward. This objection should be
   3.        261      1/10/20 Oracle America, Inc.                            overruled, since the Debtors have no current contracts with
                                                                              Oracle.
                              The United States, on behalf of the Antitrust   The Debtors are working to resolve this objection and the
   4.        286      1/16/20 Division of the United States Department of     parties are negotiating clarifying language to the Sale Order.
                              Justice
                                The Official Committee of Unsecured           The Debtors are working to resolve this objection and the
   5.        288      1/16/20
                                Creditors (Reservation of Rights)             parties are negotiating clarifying language.
                              Joinder by Dolgencorp, LLC, Moran Foods,
                              LLC, Raley’s Inc., Wakefern Food Corp.
   6.        293      1/17/20 and SuperValu Inc. to The Official         See number 5 above.
                              Committee of Unsecured Creditors’
                              Reservation of Rights (See Number 5 above)




25872363.4
                                           Case 19-12502-LSS    Doc 308   Filed 01/21/20    Page 7 of 9



                                                                 EXHIBIT B

                                                     CURE/ASSIGNMENT RESPONSES

                        Date
             Docket
                        Filed     Respondent                              Status
             No.

     1.      Informal   N/A       Aptude, Inc.                            This Objection is resolved.


     2.      Informal   N/A       Bulldog Drummond, Inc.                  This Objection is resolved.


     3.      Informal   N/A       Chep USA                                This Objection is resolved.


     4.      Informal   N/A       John Bean Technologies (Thailand) Ltd   This Objection is resolved.


     5.      Informal   N/A       Sara Lee Corporation                    This Objection is resolved.


     6.      Informal   N/A       World Wildlife Fund, Inc                This Objection is resolved.


     7.      Informal   1/7/20    Luthi Machinery Company                 This Objection is resolved.


     8.      Informal   1/8/20    Crider Inc.                             This Objection is resolved.

                                  CenturyLink (f/k/a Level 3              This Objection is resolved.
     9.      Informal   1/10/20
                                  Communications, LLC)

     10.     Informal   1/13/20   Costco                                  The Debtors are working to resolve this Objection.




25872363.4
                                          Case 19-12502-LSS           Doc 308   Filed 01/21/20    Page 8 of 9



                        Date
             Docket
                        Filed      Respondent                                   Status
             No.

      11.    Informal   1/13/20    Twin Eagle Resource Management               This Objection is resolved.


      12.    Informal   1/13/20    Total Quality Logistics, LLC                 This Objection is resolved.


      13.    Informal   1/14/20    CRG Financial LLC                            This Objection is resolved.


      14.    Informal   01/16/20   Maplebear Inc. (d/b/a Instacart)             This Objection is resolved.


      15.    Informal   01/16/20   Preferred Freezer Services, LLC              This matter will only go forward on a consensual basis.

                                   Freudenberg IT LP (n/k/a Syntax Systems      This matter is resolved in principle.
      16.    274        1/14/20
                                   USA LP.)

      17.    278        1/15/20    FCF, Co., Ltd.                               This matter is not going forward.

                                   Microsoft Corporation, and its wholly        This Objection is resolved.
      18.    280        1/16/20
                                   owned affiliate, Microsoft Licensing, GP
                                   ACE American Insurance Company,
                                   Westchester Surplus Lines Insurance
                                   Company, ACE Property and Casualty
                                   Insurance Company, Illinois Union            The Debtors are working to resolve this Objection.
      19.    281        1/16/20
                                   Insurance Company, Federal Insurance
                                   Company and Vigilant Insurance
                                   Company (collectively, the “Chubb
                                   Companies”)




25872363.4
                                                                           2
                                      Case 19-12502-LSS         Doc 308     Filed 01/21/20    Page 9 of 9



                      Date
             Docket
                      Filed     Respondent                                  Status
             No.

                                Walmart Inc. f/k/a Wal-Mart Stores, Inc.,   The Debtors are working to resolve this Objection.
      20.    282      1/16/20
                                and certain of its subsidiaries

      21.    283      1/16/20   NTT Data, Inc.                              This matter is resolved in principle.


      22.    287      1/16/20   Matson Logistics, Inc.                      The Debtors are working to resolve this Objection.


      23.    290      11/6/20   SuperValu Inc.                              The Debtors are working to resolve this Objection.


      24.    291      1/16/20   Dolgencorp, LLC                             The Debtors are working to resolve this Objection.

                                SAP America, Inc. and its affiliates SAP    The Debtors are working to resolve this Objection.
      25.    296      1/20/20
                                SE and Concur Technologies, Inc.




25872363.4
                                                                       3
